internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc ita - genin-156710-01 date date taxpayers memorandum dear you have asked our assistance and comments regarding whether the taxpayers realized cancellation_of_indebtedness_income cod income under sec_61 of the internal_revenue_code upon the cancellation of certain personal liability notes deficiency notes the deficiency notes were issued in exchange for original notes issued by the taxpayers’ controlled entities the taxpayers were not liable on the original notes a memorandum addressing the cancellation of the deficiency notes concludes that the taxpayers will be liable for cancellation_of_indebtedness_income because they executed personal liability notes in exchange for the original notes even though they were not personally liable on the original notes when the indebtedness was incurred on page the memorandum states as follows taxpayers generally were individual guarantors on the initial debt incurred by the partnerships to the extent that the initial debt was forgiven when the property was deeded back and the deficiency notes were issued taxpayers would not have realized cod income individually as guarantors however when taxpayers issued the deficiency notes they did so as individual debtors thus when the deficiency notes were sold for less than the outstanding principal taxpayers were relieved of debt not as guarantors but as debtors thus they should have recognized cod income to the extent they were relieved of debt on the deficiency notes genin-156710-01 rail joint rationale in general we agree with this conclusion however the taxpayers may make the argument that they there is no cod income when the deficiency notes were sold for less than the outstanding principal relying on the 61_f2d_751 2nd cir aff’g 22_bta_1277 b t a nonacq 1931_2_cb_99 and 233_f2d_935 6th cir line of cases those cases hold that a taxpayer does not realize cod income if the taxpayer did not receive anything of value when the indebtedness was incurred in bradford the original debtor owed dollar_figure the bank permitted his wife to substitute her note for his several years later the bank settled the wife’s debt for dollar_figure the service argued that the wife had cod income in the amount of dollar_figure but the court held that the wife did not have cod income because the taxpayer received nothing of value when the indebtedness was assumed in rail joint a corporation issued bonds as a dividend it then repurchased the bonds at a discount the court held that since the corporation received no increment to its assets at the time the indebtedness was incurred no cod income was realized when the bonds were repurchased similarly here it could be argued that the taxpayers received nothing of value when the personal liability notes were executed as the proceeds of the original borrowing went to entities controlled by the taxpayers and not the taxpayers themselves the tax_court has used a similar rationale in cases relating to whether a guarantor realizes cancellation_of_indebtedness_income as discussed in the memorandum on page in 50_tc_803 the tax_court found that a guarantor does not realize cancellation_of_indebtedness_income when the underlying debt is paid the landreth case also relies on the rail joint line of authority however where the guarantor is relieved of his contingent_liability either because of payment by the debtor to the creditor or because of a release given him by the creditor no previously untaxed accretion in assets thereby results in an increase in net_worth 61_f2d_751 c a 21_tc_600 nonacq payment by the principal debtor does not increase the guarantor's net_worth it merely prevents it pro tanto from being decreased landreth pincite the tax_court extended the rail joint rationale to a guarantor in a case in which the underlying obligation is unpaid and the guarantor becomes liable for the indebtedness whitmer v commissioner tcmemo_1996_83 genin-156710-01 the service has generally disagreed with the rationale in the rail joint case thus the service has generally taken the position that cod income must be recognized to the extent indebtedness has been cancelled notwithstanding that nothing of value was received when the personal liability notes were executed for example in a recent chief_counsel_advice memorandum cancellation of a penalty imposed upon an individual for failure to perform a service obligation under a contract was determined to be cancellation_of_indebtedness_income regardless of the fact that the debtor arguably obtained nothing of value when the indebtedness was incurred irs cca date however while the service rejects the rail joint rationale we generally agree that a guarantor whether or not the primary obligor has defaulted and the guarantor has become liable for the indebtedness does not realize cancellation_of_indebtedness_income on release of a liability based upon sec_108 sec_108 sec_108 provides that no cod income is realized if payment of the obligation would have given rise to a deduction a guarantor generally has a claim against the original debtor in an amount equal to the amount of the guarantee that is paid assuming such a claim is uncollectible it would give rise to a bad_debt deduction or capital_loss for the guarantor if the guarantee were paid therefore cancellation of an obligation that arises pursuant to a guarantee appears to be subject_to sec_108 if the notes under which the taxpayers became personally liable on the indebtedness would entitle them to a claim against the original entity under applicable local law which would give rise to a bad_debt deduction it could be argued that there is no cod on cancellation of the notes because of sec_108 thank you for inquiring regarding this matter if we may be of further assistance please contact sincerely associate chief_counsel income_tax accounting by stephen j toomey assistant to branch chief
